Citation Nr: 1126293	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-32 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral arterial disease, claimed as a bilateral leg disorder, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a dental condition, for purposes of dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from August 1960 to August 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran receives disability benefits from the Social Security Administration (SSA).  SSA's records pertaining to the Veteran should be sought.  If SSA records pertaining to the application are no longer available, SSA should furnish all available information, such as re-evaluations, and a copy of the benefits decision.

The Veteran contends that his service treatment records are incomplete.  He contends that, if the records were complete, the records would show that he incurred a leg injury in service, and that he incurred dental trauma in service.

The Veteran contends that he had dental treatment at VA expense soon after service, in 1963 or 1964.  He contends that these records, if available, would show that he incurred a dental trauma in service.  An additional effort to locate those records, private dental records following service, or any dental or clinical evidence which would substantiate the Veteran's claim, is required. 

The Veteran also contends that he was exposure to a hazardous chemical, possibly herbicides, during his duty at Arlington Cemetery shortly before the Vietnam War, where herbicides were used.  VA's current administrative procedures for determining whether there was exposure to herbicides, or other hazardous chemical (environmental hazard), outside Vietnam must be followed.  Veterans Benefits Administration, M21-MR, pt. IV, subpt. ii, ch. 2, sec. C (Service Connection for Disabilitites Resulting From Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN), including para. 10.

Additionally, the Veteran contends that his current leg disorder may have resulted from a specific injury to his left leg that was incurred during "ranger training."  The Veteran contends that he required use of crutches for several weeks as a result of this injury.  Transcript, Feb. 2011 Travel Board Hearing, at 14.  An attempt to obtain additional information, to include personnel records to determine what type of training the Veteran completed and when, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel Records Center (NPRC) search for personnel records (201 file) for the Veteran.  Records of the Veteran's training, performance appraisals, evaluations, and the like should be sought.  Any separately-filed NPRC should also be asked to search again for service treatment records for the Veteran.  

2.  After the 201 file is obtained, a copy of the list of training completed should be provided to the Veteran.  Then, after he reviews that information, he should be afforded an opportunity to submit an approximate date (90-days period) during which he incurred a leg injury.  A search of Morning reports for the identified dates should be requested.  

3.  Request a copy of any Social Security Administration (SSA) decision regarding disability benefits for the Veteran, whether benefits were awarded or denied, and a copy of all evidence considered by SSA when it adjudicated the Veteran's claim(s), including medical treatment record.  

4.  The Veteran should be asked to provide an approximate date of treatment for VA treatment of "blood clots" or when "stockings" were provided, as referenced by the Veteran at his Travel Board hearing (Tr. at 7.)  The Veteran should be provided a copy of pages 7 and 8 of the hearing transcript for reference when he is asked to provide this date.  Then VA treatment records approximating that date (year or years) should be obtained.  

5.  The Veteran should be asked to identify the VA Medical Center at which he was treated in 1963 or 1964.  Records from that facility should be sought.  If no records for the Veteran for 1963 or 1964 can be located, the Medical Center should be asked to provide that negative response in writing.  Dental records from 1994 to 1996 should be sought from the Cincinnati (Ohio) VA Medical Center.  Seek any additional VA records identified by the Veteran as relevant to his claim.

6.  The Veteran should be afforded the opportunity to identify or submit non-VA clinical records or alternative types of lay or clinical evidence which might substantiate any claim on appeal.  Request a fully executed Authorization to obtain records from the Veteran for any private physician that treated the Veteran for his claimed disabilities at any time during or since his service. 

7.  Since the Veteran alleges exposure to a hazardous chemical while stationed at Arlington Cemetery, obtain the dates he was stationed at that location from his personnel records.  Afford the Veteran an opportunity to identify any other dates and/or locations of exposure.  Then, take action as specified in M21-MR, which, as of 2011, requires a request for review of the DoD (Department of Defense) inventory of herbicide operations.  After all actions directed in M21-MR have been completed, readjudicate the claim for service connection for diabetes mellitus.  

8.  Then, after the actions described in paragraphs #1 through #7 above have been completed, to the extent possible, if service connection for diabetes mellitus is not granted, afford the Veteran VA examination(s) as necessary to determine whether he incurred peripheral arterial disease during or as a result of his service.  The examiner should address the following questions:  
      What diagnosis/diagnoses should be assigned currently for the Veteran's lower extremity disorders, claimed as peripheral arterial disease?
      Is it at least as likely as not (50 percent or greater probability) that the current lower extremity peripheral arterial disease was (i) first manifested in service prior to the Veteran's service discharge in August 1963, or, (ii) is due to the Veteran's duties marching at funeral at Arlington Cemetery, or, (iii) is due to an injury to the left leg that the Veteran alleges he incurred during training in service?  ?  
      Is it at least as likely as not (50 percent or greater probability) that a current lower extremity peripheral arterial disorder has been chronic and continuous since the Veteran's active service?
      In answering each question, the examiner must comment on the Veteran's lay statements as to onset of lower extremity disorders.  

The rationale for all opinions expressed should be provided in a legible report.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is indicated, necessary actions should be completed and the claims file should be returned to the examiner for an updated opinion.  

9.  Afford the Veteran dental examination.  The examiner should discuss the dental history provided by the Veteran, review the service dental treatment records, and review any records obtained during this Remand which are relevant to the claim for service connection for a dental trauma for treatment purposes.  The dental examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that dental trauma was incurred in service.  If the Veteran incurred a dental trauma in service, the examiner should provide an opinion as to what the dental trauma was and what current dental condition results from that trauma.  

10.  After all the actions described above have been completed, to the extent possible, readjudicate each claim on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


